Name: 90/329/EEC: Commission Decision of 23 May 1990 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention, presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  research and intellectual property;  Europe;  health;  agricultural activity
 Date Published: 1990-06-27

 Avis juridique important|31990D032990/329/EEC: Commission Decision of 23 May 1990 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention, presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic) Official Journal L 161 , 27/06/1990 P. 0053 - 0053*****COMMISSION DECISION of 23 May 1990 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the Dutch and French texts are authentic) (90/329/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (1), and in particular Article 4 thereof, Whereas, conforming to Article 1 of Decision 89/455/EEC Belgium shall set up large-scale pilot projects in accordance with Article 3 for the eradication or prevention of rabies in the wild life of the Community using vaccines for the oral immunization of foxes; Whereas the pilot projects as presented by Belgium include the adjacent border areas of France, Luxembourg, the Federal Republic of Germany and the Netherlands; Whereas the pilot project is part of a cross border cooperation with France, Luxembourg, the Federal Republic of Germany and the Netherlands; Whereas by letter dated 28 December 1989 Belgium notified the Commission of pilot projects for the control of rabies with a view to its eradication or prevention; Whereas, after examination the pilot project was found to comply with Decision 89/455/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The pilot projects for the eradication and prevention of rabies, presented by Belgium are hereby approved. Article 2 Belgium shall bring into force by 1 September 1989 the laws, regulations and administrative provisions for implementing the pilot projects referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 23 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 223, 2. 8. 1989, p. 19.